13 N.Y.3d 726 (2009)
In the Matter of FLORA FASOLDT et al., Respondents,
v.
LAWRENCE BUGBEE et al., Constituting the Rensselaer County Board of Elections, et al., Respondents, and
CHRISTOPHER N. CONSUELLO et al., Appellants. (Proceeding No. 1.)
In the Matter of JAMES BREARTON et al., Respondents,
v.
LAWRENCE BUGBEE et al., Constituting the Rensselaer County Board of Elections, et al., Respondents, and
CHRISTOPHER N. CONSUELLO et al., Appellants. (Proceeding No. 2.)
Court of Appeals of New York.
Argued August 25, 2009.
Decided August 26, 2009.
*727 David L. Gruenberg, Troy, for appellants in the first and second above-entitled proceedings.
Thomas V. Kenney, Jr., Troy, for respondents in the first and second above-entitled proceedings.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
Order reversed and proceedings dismissed (see Matter of Cass v Krakower, 13 NY3d 118 [2009] [decided today]).